DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 06/17/2022. 
Claims 1-25 are pending.  Claims 20-25 have been withdrawn from consideration. Claim 1 and 15 have been amended.  Entry of this amendment is accepted and made of record. 

Election/Restrictions
Applicant's election with traverse of Inventions I and II including amended claims 1-19 in the reply filed on 6/17/2022 is acknowledged.  The traversal is on the ground(s) that the amendments of claims 1 and 15 now include the technical features as originally intended and believe that the amended claims now match as originally intended (see section 5 on pages 11-12 of the remarks).  Examiner acknowledge the election of claims 1-19 with traverse and withdrawal of claims 20-25, with traverse.  However, nor arguments have been presented.  While examiner acknowledges the elections of Invention I and II and agrees that in view of amendments filed on 06/17/2022, both inventions as amended are directed to the same invention, however, restriction requirement with respect to Invention III (claims 20-22) and Invention IV (claims 23-25) still deemed proper because Invention III is drawn to a process for determining the minimum amount of time needed for a thermal response test for a Geothermal Heat pump fluid ground loop using a log time scale straight line fit method, classified in F24T2201/15 and Invention IV, is drawn to a process for determining the Testing quality and any non-continuous thermal transfer properties within the ground using a running average on a fixed interval of thermal data and thermal conductivity, classified on F24T2201/00, G01N25/18 and because inventions are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventios require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Therefore, the requirement with respect to inventions III and IV is still deemed proper and is therefore made FINAL.

Claim Objections
Claims are objected to because of the following informalities:
Claim 1 and 15 recite “the simulation can be run entirely on an embedded microprocessor computational device.  Please note: the use of “can be”, “capable of”, “adapted to”, “configured to” makes what follows a functional limitation statement and not a positive limitation because it only requires the ability to do so.  It has been held that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  I does not constitute limitations in any patentable sense. In re Hutchinson, 69 USPQ 138.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The preamble of the claim is directed to TC and HC determination of ground and grout if present, while there is no indication in the body of the claim how either TC or HC is determined and outputted. 
It is not clear how a minimal parameter model has been obtained.
It is unclear from the claim what is meant by a predicted thermal response and how it is the predicted thermal response being determined.
The claim recites “the simulation results” in line 20-21 of the claim.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear from the claim whether the claimed simulation results correspond predicted thermal response recited in line 19 of the claim.
It is unclear form the claim how “a best fit solution” for all thermal conductivity and heat capacity parameters is been determined since the metes and bounds of the claim are not defined as to ascertain the term of degree of what constitutes “a best fit”.
The claim recites “all Thermal Conductivity and Heat Capacity parameters”, there is insufficient antecedent basis for this limitation on the claim.  It is unclear from the claim as to which parameters the recitation “all Thermal Conductivity and Heat Capacity parameters” is referring to since the claim do not provide a definition for the claimed parameters. 
 The claim recites “the simulation thermal results”, there is insufficient antecedent basis for this limitation on the claim.  It is unclear form the claim whether the claimed simulation thermal results are the same or different to the claimed “the simulation result” and to “a numerical method simulation” claimed.  
The recitation in part “a high degree of significance” in line 24 of the claim renders the claim indefinite, since the metes and bounds of the claim are not defined as to ascertain the term of degree of what constitutes “a high degree of significance”.  
Regarding claim 2, the claim recites “said simulation”, it is unclear whether the claimed simulation is the same or different to the claimed numerical method simulation claimed in independent claim 1.
Regarding claim 3, the claim recites “the heat source is any source of thermal energy without regard to the stability of the thermal energy being supplied”, however in claim 1 it specifies that that the heat source is “and unstable heat source”, rendering the claim unclear.  Dependent claim 3 fails to clearly set forth the metes and bounds of the patent protection desired and whether the heat source stability requirement is required or not by the claim.  
Regarding claim 6, the claim recites “computing the differential from a no flow condition” there is insufficient antecedent basis for this limitation on the claim. In addition, it is unclear from the claim how the differential is being determined.
Regarding claim 7, the recitation “where parameters of the minimal parameter model are adjusted by the installed program to improve the correlation” renders the claim indefinite.  There is insufficient antecedent basis for the limitation “the installed program”.  In addition, it is unclear how the parameters are being adjusted as to improve the correlation?
Regarding claim 8, the recitation “where the simulation correlation can also confirm actual installed loop and pipe configuration by varying those parameters of the minimal parameter model until the difference between the measured data and the measured temperature data and the simulation result is further minimized” renders the claim indefinite.  It is unclear which parameters of the minimal parameter model are being varied in order to minimize the simulation result?  In addition, it is unclear whether the claimed simulation is the same or different to the claimed numerical method simulation of claim 1. 
Regarding claim 10, the claim recites “the model” there is insufficient antecedent basis for the limitation.  It is unclear whether the recited model correspond to the claimed minimal parameter model or a different model. In addition, it is unclear whether the claimed simulation is the same or different to the claimed numerical method simulation of claim 1. 
Claim 12 and 14 recites “the simulation” it is unclear whether the claimed simulation is the same or different to the claimed numerical method simulation of claim 1.
Regarding claim 15:
The preamble of the claim is directed to TC and HC determination of ground and grout if present, while there is no indication in the body of the claim how either TC or HC is determined and outputted. 
It is unclear form the claim how “a best fit solution” for all thermal conductivity and heat capacity parameters is been determined since the metes and bounds of the claim are not defined as to ascertain the term of degree of what constitutes “a best fit”.
The claim recites “all Thermal Conductivity and Heat Capacity parameters”, there is insufficient antecedent basis for this limitation on the claim.  It is unclear from the claim as to which parameters the recitation “all Thermal Conductivity and Heat Capacity parameters” is referring to since the claim do not provide a definition for the claimed parameters. 
 The claim recites “the simulation”, there is insufficient antecedent basis for this limitation on the claim.  It is unclear form the claim whether the claimed simulation is the same or different to the claimed “a time-stepping simulation”.  
The recitation in part “a high degree of significance” in line 24 of the claim renders the claim indefinite, since the metes and bounds of the claim are not defined as to ascertain the term of degree of what constitutes “a high degree of significance”.  
Regarding claim 16:
 the claim recites “a new best fit solution” It is unclear form the claim how “a best fit solution” for all thermal conductivity and heat capacity parameters is been determined since the metes and bounds of the claim are not defined as to ascertain the term of degree of what constitutes “a best fit”.
The claim recites “determining the statistical significance of the correlation…”, there is insufficient antecedent basis for this limitation on the claim. 

Claims 2-14 are rejected under 35 USC 112(b) owing to its dependency on independent claim 1. 
Claims 16-19 are rejected under 35 USC 112(b) owing to its dependency on independent claim 15.
Appropriate correction and clarification is required.  Please review the entire application. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim recites the heat source being “an unstable heat source” however, dependent claim 3 recites that the heat source can be any source without regard to the stability, therefore it fails to further limit the subject matter of independent claim 1 from which it depends and in addition it fails to clearly set forth the metes and bounds of the patent protection desired and whether the heat source stability is required or not by the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.  It is not possible to apply the prior art to claims 1-16 due to the reasons stated above.  See 35 USC 112 rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864

/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864